UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1352


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

FIDELITY NATIONAL FINANCIAL, in care of               Chicago   Title
Insurance Company, Milestone Title, LLC;              CHICAGO   TITLE
INSURANCE COMPANY; MILESTONE TITLE, LLC,

                  Defendants - Appellees.



                              No. 16-1354


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

FIDELITY NATIONAL FINANCIAL, in care           of     Chicago   Title
Insurance Company, Milestone Title, LLC,

                  Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.      Paul W. Grimm, District Judge.
(8:15-cv-03077-PWG; 8:15-cv-03392-PWG)


Submitted:   September 9, 2016             Decided:    September 13, 2016
Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.      Michael William Tompkins,
FIDELITY NATIONAL LAW GROUP, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Starsha       Sewell        appeals     the     district         court’s     orders

dismissing        these    civil    actions     and     denying   her     motions       for

reconsideration.            We    have   reviewed       the    record    and     find   no

reversible error.          Accordingly, we affirm for the reasons stated

by   the    district      court.     Sewell     v.    Fidelity     Nat’l       Financial,

Inc., Nos. 8:15-cv-03077-PWG; 8:15-cv-03392-PWG (D. Md. Oct. 23

& Nov. 19, 2015; Jan. 5, Feb. 24, Mar. 22 & Mar. 24, 2016).                             The

motions     to    strike    the    supplemental       appendix    and     to     seal   are

denied.      We dispense with oral argument because the facts and

legal      contentions     are     adequately       presented     in    the    materials

before     this    court    and    argument     would    not    aid    the     decisional

process.

                                                                                 AFFIRMED




                                            3